DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  soliciting a rate offer from the merchant for payment processing services; receiving an application including a plurality of data entries related to information about a business of the merchant; receiving a first rate offer from the merchant for payment processing services; extracting one or more of the plurality of data entries from the application; generating a pricing structure for the merchant based on the extracted one or more data entries, the pricing structure including a baseline rate; performing a first underwriting analysis on the application; reviewing information related to hardware used by the merchant for payment processing from at least one data entry of the application; determining if the merchant will receive feedback on the first rate offer based on (i) the first underwriting analysis finding the application meets a predetermined set of requirements, and (ii) the hardware of the merchant; comparing the first rate offer with the baseline rate of the pricing structure; and completing one of the following steps: accepting the first rate offer and creating a binding agreement between the merchant and the merchant services provider when the first rate is above the baseline rate and the hardware is acceptable; declining the first rate offer when the first rate offer is below the baseline rate and sending a notification to the merchant indicating the first rate offer has been declined and soliciting a second rate offer when the hardware is acceptable; and declining the first rate offer when the hardware of the merchant is not acceptable and sending a notification to the merchant indicating the deal is declined, the notification not mentioning if the first rate offer was acceptable.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions, but for the recitation of generic computer components.  The claimed invention allows for creating a binding contract between a merchant and a merchant services provider wherein a merchant provides a rate the merchant may be willing to pay for payment processing services and a merchant services provider can either accept or decline the rate based on one or more parameters which is a certain method of organizing human activity (commercial or legal interactions). 
The mere nominal recitation of a first computing device having at least one computer-readable storage media having stored thereon computer executable instructions that, when executed by the first computing device, causes the system to perform one or more steps of a method; a second computing device having at least one computer-readable storage media having stored thereon computer executable instructions that, when executed by the second computing device, causes the system to perform one or more steps of the method do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of creating a binding contract between a merchant and a merchant device; the merchant having a first computing device having a computer readable storage media storing computer executable instructions that when executed cause the system to perform one or more steps of the method, the merchant services provider have a second computing device having stored thereon computer executable instructions that when executed perform one or more steps of the method.
The first and second computing devices having at least one computer readable storage media having stored thereon computer executable instructions that, when executed by the devices cause the system to perform one or more of the method steps are also recited at a high level of generality and merely automates the soliciting, receiving, extracting, generating, performing, determining, comparing, completing one of the steps of accepting or declining first rate offers. 
Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the first and second computing devices).  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components.   Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-21  is/are ineligible.
	Response to Arguments
3.	Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
On page 12 of the Remarks, Applicants argue that the Office has not established a prima facie case of unpatentability.  The Examiner respectfully disagrees.  The office has established a prima facie case. Each claim was given the proper analysis under the test set forth by the Supreme Court and additionally recited limitation(s) fail(s) to establish that the claims(s) is/are not directed to abstract idea and are directed to significantly more.  The office has identified the judicial exception, explained why it is consider an exception, therefore, the analysis under 2A and 2B is complete and sufficient based on the USPTO guidance.- see MPEP § 2103-2106.07(c).
On page 13 of the Remarks, Applicants contend that the claimed limitations are more than merely applying step [SIC] on a computer a computing device and that more specifically, the step determining whether the merchant will receive feedback is based on a two step approach of analyzing a first underwriting and hardware of the merchant.  
Yet, the difficulty with the Applicants’ argument is that these limitations are part of the abstract idea itself. They are not additional elements to be considered when determining whether the claims include additional elements or combination of elements that is sufficient to amount to significantly more than the judicial exception. In other words, the inventive concept under step 2B cannot be the judicial exception itself.   
The only claim elements beyond the judicial exception are the claimed  first computing device having at least one computer-readable storage media having stored thereon computer executable instructions that, when executed by the first computing device, causes the system to perform one or more steps of a method; a second computing device having at least one computer-readable storage media having stored thereon computer executable instructions that, when executed by the second computing device, causes the system to perform one or more steps of the method i.e., generic computer components used to perform generic computer functions—a determination amply supported by, and fully consistent with the Specification (see, e.g., Spec. pages 16-17).
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694